OPINION
By THE COURT:
The appellant was indicted for housebreaking, larceny, and receiving stolen property. He was convicted of housebreaking and larceny. From that conviction, he has appealed to this Court.
An examination of the record shows that the court, in response to the request of the Prosecuting Attorney, incorporated in the general charge the following:
*521“Counsel for the State asked the Court to charge the jury that possession of stolen goods soon after it is stolen is competent evidence to be considered in the case and is sufficient for the jury to base a vei’dict of guilty, if you find that to be the evidence in this case.”
This was clearly erroneous, but no objection or exception whatever was made to the giving of the charge and no exception of any sort taken to the charge as a whole. Undoubtedly the court would have 'corrected this charge had its attention been called in any way to the error. In any event, the appellant cannot take advantage of it at this time.
We find in the record ample evidence by way of appellant’s admission and also his conduct in handling the property to indicate that he had been connected with the original theft. There was also sufficient evidence that the theft had been accompanied by breaking into the house.
We find no other error, prejudicial to the appellant.
The judgment is affirmed.
HILDEBRANDT, PJ, MATTHEWS and ROSS, JJ, concur.